DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Request for Continued Examination filed on 05/26/21 has been entered.
Accordingly, the amendments to the claims in the Applicant’s Amendment and Request for Interview After Final filed on 05/14/21 have been entered.
According to the Amendment, claims 21-44 were pending.  Claims 21, 23, 24, 27, 33, 34, 35, 38, and 44 have been amended.  Claims 1-20 were previously canceled.  Thus, claims 21-44 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 21-44 under § 112(b) as being indefinite have been fully considered but are unpersuasive for the reasons below.
Claim Rejections - 35 USC § 112
Claim 21-44 are rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 21 is on an automated pill dispensing system and recites, in part: 
b) a medication reservoir section within the upper portion of the housing in which is inserted a pharmacy deliverable reservoir disc having integral multiple reservoirs therein, each reservoir capable of having a plurality of a specific like dose of a specific like medication therein which is different than each of the other reservoirs, each reservoir has its own specific like doses of different medications therein, a readable medication and dose code and a bottom outlet for each reservoir located on the deliverable reservoir disc; 

c) a dispensing assembly within the housing below the reservoir section with the reservoir disc being removably and rotatably indexed and registered thereon, a top inlet alignable with one of the bottom reservoir outlets, and a reading sensor for reading the medication and dose code of the specific medications and doses to be dispensed therein from the medication reservoirs;

….

e) a bottom dispensing section within the dispensing assembly below and in communication with the top inlet of the dispensing assembly and above and in fluid communication with a bottom dispenser with a second sensor for detecting one of the medications being dispensed; and 

f) within the housing are located and connected together a controller, a microprocessor, physical memory with software, network components, a port and the touch input device for medical personnel to use one of the user devices or the port to personalize medication treatment regimens and protocols, to monitor, process and statistically analyze the protocols, the peripheral devices, patient adherence, patient symptoms, the sensors, to control, track and dispense one or more medications of specific doses from the multiple reservoirs of the system, and to communicate through one of the output devices and the user devices.” (Emphasis added.)

In light of the claim language above, it is clear that claim 21 comprises a number of elements ranging from a medication reservoir section to a controller and its subcomponents.  However, the scope of the subject matter being claimed is not clear.  Rather, the claim is 
For the aforementioned reasons, independent claims 33 and 44 are indefinite within the meaning of §112(b), as well as any claims depending therefrom.

Allowable Subject Matter
Claims 21-44 would be allowable if rewritten or amended to overcome the rejection(s) under §112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651